Citation Nr: 1129605	
Decision Date: 08/10/11    Archive Date: 08/23/11

DOCKET NO.  07-30 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected cervical spine disability. 



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel




INTRODUCTION

The Veteran had active military service from March 1968 to December 1971. 

This matter had come before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.  In pertinent part of the March 2007 decision, the RO denied service connection for a psychiatric disorder to include as secondary to the service-connected cervical spine disability.  

In August 2007 the Veteran testified before a Decision Review Officer (DRO) at the RO.  

In March 2009 the Board remanded the issue on appeal for further development.  

In March 2010 the Board denied entitlement to service connection for a psychiatric disorder, to include as secondary to a service-connected cervical spine disability.  The Veteran then appealed this denial to the Court of Appeals for Veterans Claims (Court), which, in March 2011, granted a Joint Motion for Remand of this matter.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a careful review of the Veteran's claims file, including the Joint Motion for Remand, the Board finds that further development is warranted.  Specifically, a new VA examination is in order. 

In March 2010 the Board denied service connection for a psychiatric disorder on both a direct basis and on a secondary service connection basis.  The Board denied service connection for a psychiatric disorder on a direct basis because there was no evidence of an in-service psychiatric diagnosis nor was there evidence of a nexus between the Veteran's diagnosed depression and his military service.  The Board denied entitlement to service connection on a secondary service connection basis because there was no evidence that the Veteran's depression was related to his service-connected cervical spine injury but instead the Board found that the Veteran's depression was related to his history of alcohol abuse.  

As noted above, the Veteran then appealed the March 2010 Board decision.  In March 2011 the parties agreed to a Joint Motion for Remand.  The March 2011 Joint Motion for Remand stated that July 2009 VA examination may not be adequate for rating purposes.  

In July 2009 the VA examiner had stated that he reviewed the Veteran's claims file and gave a detailed history in his examination report.  The VA examiner stated that according to treatment notes the Veteran's problems with alcohol were lifelong, that he had a previous DWI, and that his battle with depression was on going for a few years.  He diagnosed the Veteran with Axis I diagnoses of major depressive disorder that was current and moderate without psychotic features and alcohol dependence that was in full remission since February 2005.  In discussing the Veteran's employment it was noted that he had not worked since 2005, when his DUI and accident occurred and he was fired because of his alcohol behavior.  The Veteran's symptoms of feeling light headed, losing balance, and headaches previously prevented him from being gainfully employed.  It was noted that the Veteran had "depression concomitant with his physiological symptoms" and that he was weak and frail, could hardly walk, and had difficulty orienting.  The VA examiner then opined as follows:

		It appears that the veteran did not have the diagnosis 
      of depression while in the military.  The veteran's 
      depression appears to have been alcohol related.  Often, 
      depression is a comorbid symptom of an individual with 
      alcohol abuse, as noted by the veteran in his history.  
      Accordingly, this examiner's opinion is that the veteran's 
      depression is not related to his military experience.  

		In terms of the veteran's cervical spine disability, 
      that appears to be an independent variable in terms of 
      the veteran's alcohol behavior and depressive behavior.  
      Accordingly, this examiner gives an opinion that it is least 
      likely that the veteran's psychiatric disability is a result of 
      his cervical spine injury.  

		The veteran does report he has headaches and these continue 
      to bother him.  This examiner cannot with any certitude 
      opine that the Veteran's depression is caused by his 
      headaches. 

		An overall comment would be that an individual with 
      this veteran's history of alcohol behavior and his depression 
      was most likely induced by serious alcohol behavior 
      throughout his lifetime.  He has been sober and has 
      somewhat improved since he has become sober.  The 
      veteran continues to be depressed, which appears most 
      likely related to his alcohol abuse, with has been present 
      for many years in his life.  

Report of July 2009 VA Examination

The Joint Motion stated that the following two statements on the 2009 VA examination report appear to contradict one another:  

[t]he veteran also has depression concomitant with his physiological symptoms;

and
[i]n terms of the veteran's cervical spine disability, that appears to be an independent variable in terms of the veteran's alcohol behavior and depressive behavior.  Accordingly, the examiner gives an opinion that it is least likely that the veteran's psychiatric disability is a result of his cervical spine injury. 

March 2011 Joint Motion for Remand

Thus, the Board finds that the RO should schedule the Veteran for a new VA examination in order to determine the nature and likely etiology of the Veteran's psychiatric disorder.  The examiner should be asked to provide an opinion as to whether the psychiatric disorder is at least as likely as not related directly to service, or a service-connected disorder, as opposed to the Veteran's non-service-connected alcohol abuse.  

If the VA examiner finds that the Veteran's depression is related to his alcohol abuse then, in order to address questions raised in the Joint Motion, the examiner must discuss how the Veteran's depression could continue following the Veteran's discontinuance of alcohol.  

Prior to any VA examination, attempts should be made to obtain any outstanding records of pertinent medical treatment.

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any additional identified pertinent treatment records not currently of record.  Based on the Veteran's response, the RO should assist the Veteran in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  

If any identified records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe the further action to be taken.  

2.  The Veteran should be scheduled for a VA examination to ascertain the nature and likely etiology of the Veteran's psychiatric disorder.  The examiner should  be asked to provide an opinion as to whether any psychiatric disorder found is related to any aspect of service (including a service-connected spine disorder), as opposed to being related to the Veteran's non-service connected alcohol abuse.  The entire claims file, including the February 2007 VA examination, July 2009 VA examination, March 2011 Joint Motion for Remand, and this remand, must be made available to the examiner for review.  The examiner must review all of the above and should discuss the Veteran's documented medical history, including his private treatment records, his March 2005 records from Concord Hospital, the February 2007 VA examination, the July 2009 VA examination, and any assertions regarding whether his psychiatric disability is due to or aggravated by service or is secondary to his service-connected cervical spine disability.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  

Based on a review of the claims file, including the above specified documents, and the clinical findings of the examination, the examiner is requested to answer the following questions:

(a) What is the Veteran's current psychiatric disability? If there is more than one diagnosed psychiatric disability then the VA examiner must answer the below questions for each diagnosis.  

(b) Whether the Veteran's current psychiatric disability, including depression, is at least likely as not related to the Veteran's military service?

(c) Whether the Veteran's current psychiatric disability, including depression, is at least as likely as not related to (due to or aggravated by) the Veteran's service-connected cervical spine disability?

(d) Whether the Veteran's current psychiatric disability, including depression, is at least as likely as not related to (due to or aggravated by) the Veteran's documented history of alcohol abuse? 

* If the VA examiner finds that the Veteran's depression is related to his alcohol abuse then the VA examiner must discuss how the Veteran's depression could continue following the Veteran's discontinuance of alcohol.  

In addition, the VA examiner must also look at the above quoted statements, originally made by the July 2009 VA examiner and then quoted by the Joint Motion, and discuss whether those statements contradict each other.  If the examiner also finds (as did the July 2009 examiner) that the Veteran's depression is "concomitant with physiological symptoms", then the examiner should identify those symptoms.  

A full and complete rationale is required for all opinions expressed.  If the examiner cannot respond without resorting to speculation, he/she should explain why a response would be speculative.

The Board notes that the VA examiner must make sure that he/she answers all questions listed above and must discuss the Veteran's private treatment records, VA treatment records, and VA examinations.  

4.  Thereafter, the RO should review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  The RO should then readjudicate the claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (supplemental statement of the case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
							 
No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim. 38 C.F.R. § 3.655.	

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


